  Case 1:20-cr-00190-LDH Document 1-1 Filed 05/29/20 Page 1 of 2 PageID #: 2




                                      MEMORANDUM
                                 TO DOUGLAS C. PALMER
                               U.S. DISTRICT COURT CLERK


                                              Re:     THRISTINO, Joseph
                                                      SDNY Docket # 15-CR-284
                                                      Request for Judicial Assignment

Reference is made to Joseph Thristino (Thristino), who was sentenced by the Honorable Paul A.
Engelmayer, United States District Judge for the Southern District of New York, pursuant to his
conviction upon plea of guilty to Count One: Conspiracy to Distribute Heroin and Cocaine, in
violation of 21 U.S.C. § 846 and 21 U.S.C. § 841(b)(1)(A), a Class A felony; Conspiracy to
Commit Hobbs Act Robbery, in violation of 18 U.S.C. § 1951, a Class C felony; Counts Three
through Ten: Hobbs Act Robbery, in violation of 18 U.S.C. § 1951, Class C felonies; Count
Eleven: Use and Possession of a Firearms in Relation to Crimes of Violence and Drug
Trafficking, in violation of 18 U.S.C. § 924(c)(1)(a)(iii), a Class A felony; and Count Twelve:
Trafficking of Firearms, in violation of 18 U.S.C. § 922(a)(1)(A), a Class C felony. On
December 3, 2019, Thristino was sentenced to time served plus fourteen (14) days’ custody on
all counts to run concurrently, followed by five (5) years’ supervised release; five (5) years on
Counts One and Eleven, and three (3) years on Counts, Two, Three through Ten, and Twelve to
run concurrently, with the following special conditions: 1) Search condition; 2) Substance abuse
treatment; and a 3) Supervised in the district of residence. A $1200.00 special assessment fee
was also ordered.

Thristino commenced his term of supervised release on December 17, 2019. He is being
supervised by the Eastern District of New York based upon his residence in Brooklyn, New
York. He has maintained a stable residence with his wife and is currently unemployed. To date,
all urine samples have returned negative for the presence of illicit substances. The $1200.00
special assessment fee remains outstanding.


                                                 1
  Case 1:20-cr-00190-LDH Document 1-1 Filed 05/29/20 Page 2 of 2 PageID #: 3
                                                RE: THRISTINO, Joseph
                                                    SDNY Docket # 15-CR-284

On February 11, 2020, the Probation Department in EDNY requested that the Southern District
of New York initiate Transfer of Jurisdiction in furtherance of Thristino’s participation in the
EDNY’s Substance Abuse Treatment and Re-Entry (STAR) Court program. On May 28, 2020,
the Honorable Paul A. Engelmayer, U.S. District Court Judge for the Southern District of
New York elected to relinquish jurisdiction to the Eastern District of New York. Enclosed,
please find Probation Form 22, Transfer of Jurisdiction, duly executed by Judge Engelmayer.


We respectfully request that a Judge and Docket Number be assigned to this matter. If the
assigned Judge concurs with this request, please forward the executed forms to this office.


                                      Respectfully Submitted:

                                      Robert L. Capers
                                      Chief U.S. Probation Officer


Prepared by:   ______________________________
               Kristen A. Aliperti
               U.S. Probation Officer

Approved by: _________                     ______
             Elizabeth A. Weiburg
             Supervisory U.S. Probation Officer


May 29, 2020

Encl.




                                                 2
